

116 HR 5136 IH: Aeronautics Innovation Act
U.S. House of Representatives
2019-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5136IN THE HOUSE OF REPRESENTATIVESNovember 18, 2019Mr. Marshall (for himself and Ms. Stevens) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo secure the technological edge of the United States in civil and military aviation, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Aeronautics Innovation Act. 2.FindingsCongress makes the following findings:
 (1)The United States aircraft manufacturing industry produced $342,682,000,000 in economic activity from manufacture of aircraft and parts sales and supported 547,900 direct jobs in 2016.
 (2)Growth in the civil aircraft market is projected to offer $8,000,000,000,000 to $10,000,000,000,000 in new aircraft sales, parts, and services over the next 17 years. International governments are boosting their research and development investments to give their domestic industries competitive advantages in the aircraft market.
 (3)In 2015, the Department of Defense spent $10,600,000,000 on jet fuel and $441,600,000 on jet fuel transportation to support the warfighter. NASA's research into ultra-efficient air transport is important to the military's efforts to reduce fuel costs, logistics pressures, and the level of human risk involved with providing worldwide energy solutions.
 (4)NASA's aeronautics research and collaborative ventures yield innovations that can eventually be utilized in the aviation sector, opening up entirely new markets, enabling the United States aviation industry to grow and maintain global competitiveness, providing high-quality engineering and manufacturing jobs, and benefiting the quality of life for our citizens.
 (5)Continued progress in the science and technology of aeronautics is crucial to the United States sustained economic success and the protection of the United States security interests at home and around the world, as acknowledged in the 2006 National Aeronautics Research and Development Policy. To ensure Federal efforts remain on a disciplined path to meet national objectives, the Director of the Office of Science and Technology Policy is responsible for the implementation and biennial review of the aeronautics research and development plan of the United States.
 (6)All of NASA's other directorates and capabilities, including those in space, depend on research and technology that originated and is maintained in NASA's Aeronautics Centers.
 (7)Aeronautics plays a central role in our national security strategy, and our technological advantage over potential adversaries must be maintained with sustained and focused research and development.
 (8)NASA Aeronautics Research Mission Directorate's 6 strategic thrusts (safe, efficient growth in global operations; innovation in civil supersonic aircraft; ultra-efficient subsonic vehicles; quiet and affordable vertical lift air vehicles; real-time, systemwide safety assurance; and assured autonomy for aviation transformation) are effective and necessary research areas for the development of next generation aeronautics technology that will preserve the United States lead in the global aviation industry.
 (9)Aeronautics research is focused on fundamental capabilities that have the potential to open entirely new industries, including low-cost electric propulsion, advanced composite material manufacturing, simplified air vehicle operation, and increased vertical takeoff and landing, that will allow for safer and more efficient aviation products and support mobility and economic growth.
 (10)To meet the challenges of the 21st century, the United States needs to support NASA's Aeronautics Research Program at funding levels that are commensurate with its past, present, and future contributions to the economic competitiveness and national security of the United States.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of NASA.
 (2)Aeronautics strategic implementation planThe term Aeronautics Strategic Implementation Plan means the Aeronautics Strategic Implementation Plan issued by the NASA Aeronautics Research Mission Directorate.
 (3)Air traffic management systemThe term air traffic management system means the procedures, technology, and human resources to guide aircraft through the sky and on the ground and to manage low- and high-altitude airspace use.
 (4)NASAThe term NASA means the National Aeronautics and Space Administration. (5)Unmanned aircraftThe term unmanned aircraft means an aircraft that is operated without the possibility of direct human intervention from within or on the aircraft.
 (6)Unmanned aircraft systemThe term unmanned aircraft system means an unmanned aircraft and associated elements (including communication links and the components that control the unmanned aircraft) that are required for the pilot in command to operate safely and efficiently in the national airspace system.
			4.Experimental plane programs
 (a)Sense of CongressIt is the sense of Congress that— (1)developing high-risk, precompetitive aeronautics technologies and demonstration aircraft for which there is not yet a profit rationale is a fundamental NASA role;
 (2)near-full-scale to laboratory and flight vehicle flight test experimentation and validation are necessary for—
 (A)transitioning new technologies and materials, as well as their associated manufacturing processes, for general aviation, commercial, and military aeronautics use; and
 (B)capturing the full breadth of benefits from the Aeronautics Research Mission Directorate's investments in priority programs called for in—
 (i)the National Aeronautics Research and Development Plan issued by the National Science and Technology Council in February 2010;
 (ii)the NASA 2014 Strategic Plan; (iii)the Aeronautics Strategic Implementation Plan; and
 (iv)any updates to the programs called for in the plans described in clauses (i) through (iii); and (3)a level of funding that adequately supports full-scale experimentation and related infrastructure must be assured over a sustained period of time to restore NASA's capacity to see legacy priority programs through to completion and achieve national economic and security objectives.
 (b)National policyIt is the policy of the United States to maintain world leadership in military and civilian aeronautical science and technology, global air power projection, and industrial leadership. To this end, one of the fundamental objectives of NASA aeronautics research is the steady progression and expansion of flight research and capabilities, including the science and technology of critical underlying disciplines and competencies, chief among which are computational-based analytical and predictive tools and methodologies, aerothermodynamics, flight propulsion, high-temperature structures and materials, and flight controls.
 (c)Establishment of programs or projectsThe Administrator shall establish the following programs or projects: (1)A low-boom supersonic aircraft program or project that will—
 (A)demonstrate supersonic aircraft designs and technologies that reduce sonic boom noise to levels that encourage the repeal of domestic and international bans on supersonic flight overland; and
 (B)gather the data needed to support informed decisions of the Federal Aviation Administration regarding overland supersonic flight.
 (2)A subsonic flight program of flight technology demonstrations that use existing aircraft and multiple large-scale X-Plane demonstrators developed sequentially or in parallel, each of which is based on a set of new configuration concepts or technologies determined by the Administrator—
 (A)to demonstrate aircraft vehicle and propulsion concepts and technologies and related advances in alternative propulsion and energy; and
 (B)to enable significant increases in energy efficiency and lower life-cycle emissions in the aviation system while achieving a step change in noise emissions.
 (3)An advanced structures, materials, and manufacturing program that— (A)leverages advances in composite material and structures design, certification, and manufacturing technologies for use in commercial and military aircraft that have been enabled by the Advanced Composites Project and the Advanced Composite Consortium;
 (B)drastically reduces the nonrecurring time and cost for design, manufacturing technology development, and certification of advanced and nontraditional composite materials and manufacturing processes;
 (C)makes time reduction improvements to increase recurring production rates; and (D)includes, as focus areas—
 (i)the leveraging of advances in computer modeling and simulation in virtual allowables, automated design tools, and manufacturing process development;
 (ii)the enabling of rapid design, automated manufacturing technology, inspection, process control, and certification for nonorthogonal lay-ups, nontraditional pre­forms, thermoplastics, ceramics, advanced resin infusion processes, and additive manufacturing for primary aircraft structure; and
 (iii)the advancement of manufacturing processes, technologies, inspection methods, and certification pathways for bonded and integrated fail-safe damage tolerant aircraft structures.
						(d)Program elements
 (1)For each of the programs established under subsection (c), the Administrator shall— (A)include development of experimental aircraft (X–Plane), experimental systems (X–System), multiple technologies, and all necessary supporting flight assets;
 (B)pursue a robust technology maturation and flight validation program that addresses challenges in technology development and maturation;
 (C)improve necessary facilities, flight testing capabilities, and computational tools to support the program;
 (D)only award primary contracts for design, procurement, and manufacture to United States companies, consistent with international obligations and commitments;
 (E)coordinate research and flight demonstration activities with other Federal agencies, as appropriate, and the United States aviation manufacturing community; and
 (F)ensure that the program remains aligned with the Aeronautics Strategic Implementation Plan, and any updates to such plan.
 (2)For the advanced structures, materials, and manufacturing program, the Administrator shall— (A)offer to enter into a public-private partnership, which shall be known as the Advanced Structures, Materials, and Manufacturing Program, between—
 (i)NASA; and (ii)appropriate public and private entities;
 (B)ensure a 50-percent Federal cost share for applicable research; (C)include as a key partner the Federal Aviation Administration;
 (D)include as a partner any other Federal agency the participation of which the Administrator determines will further the purpose of the partnership; and
 (E)provide a structure for managing intellectual property generated by the program based on or consistent with the structure established for NASA’s Advanced Composites Consortium.
 (e)On-Demand aviationCongress makes the following findings: (1)Fuller utilization of high-speed air transportation, small airports, helipads, vertical flight infrastructure, and other infrastructure can alleviate transportation congestion and support economic growth within cities.
 (2)NASA should continue to develop and test air vehicles, different propulsion systems, network systems, unmanned aircraft system traffic management systems, and technology that can be utilized in on-demand air transportation.
 (3)NASA should actively support the research around the use of airspace for on-demand aviation. (4)This work should leverage NASA's ongoing efforts in developing advanced technologies for large, high-volume commercial aircraft applications and airspace operations. The Administrator should assess which air traffic concepts perform most efficiently, taking into consideration factors such as existing city infrastructure, small airports, and current airspace operations.
 (f)Definition of United States companyIn this section, the term United States company means a private entity— (1)organized under the laws of the United States; and
 (2)that has one or more existing facilities located in the continental United States, including infrastructure and staffing, capable of meeting the objectives of the program in which the company seeks to participate, as determined by the Administrator.
				5.Unmanned aircraft systems
 (a)Sense of CongressIt is the sense of Congress that— (1)to ensure United States competitiveness on the global stage, the Federal Government must work with the private sector to safely integrate the increasing number of commercial applications for unmanned aircraft systems; and
 (2)the sustained, efficient growth of the United States transportation system will require harnessing the safety and efficiency benefits of automated systems to relieve pressure on infrastructure and traffic management.
 (b)PolicyIt is the policy of the United States Government to be an active partner with the private sector in the development of technologies, capabilities, and operating procedures for the safe, efficient integration of unmanned aircraft systems into the national airspace, while ensuring current and future air traffic management systems are able to manage unmanned aircraft systems.
 (c)Unmanned aircraft systems operation programTo advance the national policy described in subsection (b), the Administrator shall— (1)research, develop, and test capabilities and concepts, including unmanned aircraft systems communications for integrating unmanned aircraft systems into the national airspace system;
 (2)leverage NASA's partnership with industry focused on the advancement of technologies for future air traffic management systems for unmanned aircraft for low- and high-altitude operations;
 (3)leverage industry's advancement of technologies for unmanned aircraft to inform regulatory and standards requirements for various sizes of civil unmanned aircraft systems;
 (4)consider the needs of United States industry, especially as operations transition to more automated systems; and
 (5)continue to align its research and testing portfolio to inform unmanned aircraft system integration consistent with public safety and national security objectives.
 (d)Coordination with the Federal Aviation AdministrationIt is the sense of Congress that— (1)NASA should continue to coordinate with the Federal Aviation Administration on research on air traffic management systems for unmanned aircraft systems and assist in the establishment of the pilot program required under section 2208 of the FAA Extension, Safety, and Security Act of 2016 (49 U.S.C. 40101 note) and the subsequent implementation of unmanned aircraft system traffic management systems; and
 (2)unmanned aircraft system integration and unmanned traffic management research should continue to leverage the resources available through the unmanned aircraft system test ranges designated by the Federal Aviation Administration under section 332 of the FAA Modernization and Reform Act of 2012 (Public Law 112–95; 49 U.S.C. 40101 note).
				6.21st century aeronautics research capabilities initiative
 (a)EstablishmentThe Administrator shall establish a 21st Century Aeronautics Capabilities Initiative, within the Construction and Environmental Compliance and Restoration Account, to ensure that NASA possesses the infrastructure capabilities and computational tools necessary to conduct proposed flight demonstration projects across the range of NASA aeronautics interests. As part of such Initiative, the Administrator shall carry out the following activities:
 (1)Any investments necessary to upgrade and create facilities for civil and national security aeronautics research to support advancements in long-term foundational science and technology, advanced aircraft systems, air traffic management systems, fuel efficiency and electric propulsion technologies, systemwide safety assurance, autonomous aviation, and supersonic and hypersonic aircraft design and development.
 (2)Any measures supporting flight testing activities, to include continuous refinement and development of free-flight test techniques and methodologies, upgrades and improvements to real-time tracking and data acquisition, and any other measures related to aeronautics research support and modernization as the Administrator may consider appropriate to carry out the scientific study of the problems of flight, with a view to their practical solution.
 (b)Authorization of appropriationsFor the purpose of carrying out this section, there are authorized to be appropriated to NASA $100,000,000 for each of fiscal years 2020 through 2024, to be derived from amounts otherwise authorized to be appropriated to NASA.
			(c)Report
 (1)Report requiredNot later than 120 days after the date of enactment of this Act, the Administrator shall transmit to Congress a report containing a 5-year plan for the implementation of the 21st Century Aeronautics Research Capabilities Initiative.
 (2)ElementsThe report required by this subsection shall include— (A)a description of proposed projects;
 (B)a description of the manner in which such projects align with the Aeronautics Strategic Implementation Plan or the roadmap developed by the joint technology office on hypersonics under section 218(d) of the John Warner National Defense Authorization Act for Fiscal Year 2007 (10 U.S.C. note), and any updates to such plan or roadmap; and
 (C)a timetable for carrying out activities and initiatives authorized under this section. 7.Authorizations of appropriations (a)Fiscal year 2020There are authorized to be appropriated to NASA Aeronautics Research Mission Directorate for fiscal year 2020, $840,000,000, as follows:
 (1)For Airspace Operations and Safety Program, $159,000,000. (2)For Advanced Air Vehicles Program, $280,000,000.
 (3)For Integrated Aviation Systems Program, $251,000,000. (4)For Transformative Aero Concepts Program, $100,000,000.
 (5)For Advanced Materials and Manufacturing Program, $50,000,000. (b)Fiscal year 2021There are authorized to be appropriated to NASA Aeronautics Research Mission Directorate for fiscal year 2021, $930,000,000, as follows:
 (1)For Airspace Operations and Safety Program, $165,000,000. (2)For Advanced Air Vehicles Program, $303,000,000.
 (3)For Integrated Aviation Systems Program, $300,000,000. (4)For Transformative Aero Concepts Program, $112,000,000.
 (5)For Advanced Materials and Manufacturing Program, $50,000,000. (c)Fiscal year 2022There are authorized to be appropriated to NASA Aeronautics Research Mission Directorate for fiscal year 2022, $974,000,000, as follows:
 (1)For Airspace Operations and Safety Program, $170,000,000. (2)For Advanced Air Vehicles Program, $290,000,000.
 (3)For Integrated Aviation Systems Program, $350,000,000. (4)For Transformative Aero Concepts Program, $114,000,000.
 (5)For Advanced Materials and Manufacturing Program, $50,000,000. (d)Fiscal year 2023There are authorized to be appropriated to NASA Aeronautics Research Mission Directorate for fiscal year 2023, $996,000,000, as follows:
 (1)For Airspace Operations and Safety Program, $175,000,000. (2)For Advanced Air Vehicles Program, $295,000,000.
 (3)For Integrated Aviation Systems Program, $360,000,000. (4)For Transformative Aero Concepts Program, $116,000,000.
 (5)For Advanced Materials and Manufacturing Program, $50,000,000. (e)Fiscal year 2024There are authorized to be appropriated to NASA Aeronautics Research Mission Directorate for fiscal year 2024, $1,030,000,000, as follows:
 (1)For Airspace Operations and Safety Program, $180,000,000. (2)For Advanced Air Vehicles Program, $300,000,000.
 (3)For Integrated Aviation Systems Program, $382,000,000. (4)For Transformative Aero Concepts Program, $118,000,000.
 (5)For Advanced Materials and Manufacturing Program, $50,000,000. 